Bobbitt, J.
In their brief filed in this Court, defendants bring forward and discuss only the separate rulings of the court below wherein, on the grounds set forth in subsection (a), it was held that demurrer to the first and second causes of action should be sustained. No reference whatever is made to the fact that the court sustained plaintiff’s demurrer as to all four causes of action on the ground assigned in subsection (b). Hence, their exception and assignment of error in relation thereto are taken as abandoned. Rule 28, Rules of Practice in the Supreme Court, 221 N.C. 544, 563.
Since the demurrer to all alleged causes of action (counterclaims) was sustained on the ground assigned in subsection (b), and this is not challenged on appeal, the order sustaining plaintiff’s demurrer on that ground must be and is affirmed.
Whether the trial of this action should be deferred until the trial in the other case or the two cases consolidated for trial are matters for consideration in the Superior Court.
Affirmed.